{¶ 1} Appellants, Matthew Stein and Arica Heimlich, appeal from a judgment of the Summit County Court of Common Pleas, Probate Division, that granted the application of Ellen Kaforey to be appointed limited guardian of their infant child for purposes of making medical decisions including the withdrawal of life support. We affirm.
                                    I {¶ 2} On March 15, 2004, five-month-old Aiden Stein was transported from a hospital in Richland County to Akron Children's Hospital. Aiden arrived at Akron Children's Hospital in critical condition. Due to an apparent trauma that caused inadequate blood flow and oxygen to his brain, Aiden had sustained massive brain damage and has been in a coma since his admission to the hospital. Aiden continues to have brain-stem activity but his cortex, the part of the brain that makes us who we are, was destroyed. Doctors at Akron Children's Hospital, as well as the trial court's independent medical expert, agree that the child sustained permanent, severe brain damage and that he will be in a persistent *Page 419 
vegetative state, meaning that he will always be unaware of his own environment and be unable to interact with it.
 {¶ 3} According to Aiden's mother Arica, Aiden was fine when she fed him that morning. Arica left for work shortly after feeding him and was not home when Aiden began to experience distress. Aiden was home alone with his father Matthew that morning. According to Matthew, he gave Aiden a bottle, left the room a couple of times and, while he was out of the room, Aiden experienced difficulty breathing and lost consciousness. Matthew sought help from neighbors who attempted CPR and called 911.
 {¶ 4} Following an examination and medical history as provided by the parents, doctors at Akron Children's Hospital, as well as the trial court's independent medical expert, agreed that Matthew's explanation of what had happened that morning did not adequately explain Aiden's massive brain injury. CT scans showed that Aiden had blood around his brain, retinal hemorrhages, and, because there was no medical history given by the parents of a significant trauma event immediately preceding the injury, doctors diagnosed Aiden's condition as being consistent with a nonaccidental head trauma, which is commonly referred to as shaken baby syndrome.
 {¶ 5} The CT scans further demonstrated that Aiden had sustained at least one prior brain injury, causing subdural bleeding, but that the prior injury or injuries had been less severe. It was the agreed opinion of the treating physicians that the prior injury was unrelated to the life-threatening injury that Aiden sustained on March 15, except that the prior damage could demonstrate a prior incident or incidents of shaking.
 {¶ 6} Because there was virtually no hope that Aiden would ever recover from the persistent vegetative state, the ethics committee at Akron Children's Hospital recommended that Aiden be removed from life support and that he be provided with comfort care. The ethics committee further agreed that, because Aiden's parents were believed to be involved in Aiden's injuries, an independent guardian should be appointed to make the decision of whether Aiden should be removed from life support.
 {¶ 7} The application for guardianship was filed in the Summit County Court of Common Pleas, Probate Division. A hearing commenced on the application on April 12, 2004. After a four-day hearing, the trial court granted the application. The parents appeal and raise two assignments of error.
                                   II                          Assignment of Error I
"The probate court erred in applying R.C. 2133.08 to a minor without a prior termination of parental rights in medical decision-making." *Page 420
 {¶ 8} Through their first assignment of error, the parents argue that the trial court erred in proceeding on the application for guardianship because their parental rights had not yet been fully adjudicated in the juvenile court. Without such a prior adjudication, they contend, they were deprived of their constitutional right to due process of law. We will not reach the merits of this assigned error because it has not been preserved for appellate review.1 It is possible, although not raised as error, that R.C. 2111.06 be read as ambiguous as to whether it authorizes the appointment of a guardian to make the decision of whether a minor child should be removed from life-sustaining medical treatment. Only activist judges would take the view that they should suddenly create an ambiguity where none exists. The Probate Court of Summit County has operated for more than a decade under the understanding that R.C. 2111.06
authorized its decision in this case, see In re Guardianship of Myers
(1993), 62 Ohio Misc.2d 763, 610 N.E.2d 663, and its authority in this regard has not been challenged in the courts, nor has amendment been sought by the Ohio General Assembly. The clear unrebutted presumption to be concluded from this state of the law is that R.C. 2111.06 has been construed by the court and unamended by the General Assembly and therefore the probate court had the authority it exercised in this case.
 {¶ 9} "It is a general rule that an appellate court will not consider any error which counsel for a party complaining of the trial court's judgment could have called but did not call to the trial court's attention at a time when such error could have been avoided or corrected by the trial court." State v. Childs (1968), 14 Ohio St.2d 56, 43 O.O.2d 119, 236 N.E.2d 545, paragraph three of the syllabus. "Constitutional rights may be lost as finally as any others by a failure to assert them at the proper time." Id. at 62, 43 O.O.2d 119,236 N.E.2d 545.
 {¶ 10} The parents assert that the guardianship application should not have gone forward until the juvenile court in Richland County had fully adjudicated their parental rights. To timely assert such a challenge, at a minimum, the parents should have raised an affirmative objection prior to, or at least at the commencement of, these proceedings. Instead, the parents participated in the hearing on the guardianship application for a period of four days.
 {¶ 11} Moreover, the parents consented to the appointment of the guardian for limited medical purposes. During the second day of the hearing, the parties stipulated that the guardian would be appointed to make medical decisions for *Page 421 
Aiden, excluding the withdrawal of life support. The parents entered into this stipulation despite the fact that there was an existing juvenile court order from Richland County that "[a]ll decisions regarding medical care for Aiden Hemlich, minor child, shall be made jointly by Richland County Children Services Board and the child's parents, upon the advice of the child's physicians."
 {¶ 12} The parents raised the issue of their constitutional rights for the first time during their closing argument at the conclusion of a four-day hearing, when it was clearly too late for the trial court to correct the alleged error. At that time, counsel for the parents stated, "I would ask that the Court deny the application until such time as all parental rights could be terminated, if that is the ultimate outcome, and that the application could be refiled at that time."
 {¶ 13} Because the parents failed to timely raise this alleged error in the trial court, we will not reach the merits of their constitutional challenge. The first assignment of error is overruled.
                         Assignment of Error II  "The probate court erred in determining under R.C.  2111.06 that Aiden Stein's best interest would be promoted by his death."
 {¶ 14} Although this assigned error purports to challenge the trial court's determination of what was in Aiden Stein's best interest, the parents make no argument to that effect. App.R. 12(A) provides that errors not separately argued by brief may be disregarded. Because the parents make no argument and this court is not inclined to develop an argument for them, we will not reach the alleged error as stated. In the interests of fairness, however, we will address the argument that the parents have set forth under this assigned error. See N. Coast Cookies, Inc. v. SweetTemptations, Inc. (1984), 16 Ohio App.3d 342, 344, 16 OBR 391,476 N.E.2d 388.
 {¶ 15} The argument that the parents do assert here challenges the trial court's factual finding that the massive brain injury that Aiden sustained on March 15, 2004, was the result of shaken baby syndrome. In support of their argument, the parents point to an article published in a medical journal about the controversy surrounding the diagnosis of shaken baby syndrome. This evidence was not before the trial court and cannot be considered by this court on appeal. See Ferraro v. B.F. Goodrich Co.
(2002), 149 Ohio App.3d 301, 314, 777 N.E.2d 282, fn. 5. The parents did present evidence through their medical expert, however, that contradicted the opinions of the other medical experts that Aiden's current brain injury resulted from shaken baby syndrome and that evidence can be considered on appeal. *Page 422 
 {¶ 16} The parents essentially contend that the trial court's factual finding that Aiden's injuries were the result of shaken baby syndrome was against the weight of the evidence presented to the trial court. When evaluating whether a judgment is against the manifest weight of the evidence in a juvenile court, the standard of review is the same as that in the criminal context. In re Ozmun (Apr. 14, 1999), 9th Dist. No. 18983, 1999 WL 225847. In determining whether a criminal conviction is against the manifest weight of the evidence:
  "`The court, reviewing the entire record, weighs the evidence and all reasonable inferences, considers the credibility of witnesses and determines whether in resolving conflicts in the evidence, the [trier of fact] clearly lost its way and created such a manifest miscarriage of justice that the conviction must be reversed and a new trial ordered. The discretionary power to grant a new trial should be exercised only in the exceptional case in which the evidence weighs heavily against the conviction.'"  State v. Thompkins (1997), 78 Ohio St.3d 380, 387,  678 N.E.2d 541, quoting State v. Martin (1983),  20 Ohio App.3d 172, 175, 20 OBR 215, 485 N.E.2d 717.
 {¶ 17} Moreover, "[e]very reasonable presumption must be made in favor of the judgment and the findings of facts [of the trial court]." Karchesv. Cincinnati (1988), 38 Ohio St.3d 12, 19, 526 N.E.2d 1350. Furthermore, "if the evidence is susceptible of more than one construction, we must give it that interpretation which is consistent with the verdict and judgment, most favorable to sustaining the [juvenile] court's verdict and judgment." Id.
 {¶ 18} Although the trial court had evidence before it, through the parents' expert witness, that, rather than shaken baby syndrome, Aiden's injuries could have resulted from a cumulative effect of subdural hematomas caused by a prior injury or injuries, there was testimony from three other medical experts that Aiden's current massive brain injury must have been caused by a major trauma to Aiden's brain that morning. Although every one of these experts agreed that Aiden had sustained a prior, less severe, trauma to his brain that had caused some bleeding, each of them opined that Aiden's current injury could not have been caused by a buildup of the prior bleeding. These experts explained that the prior bleeding was merely evidence of a prior, unrelated injury and that the new bleeding around Aiden's brain must have been caused by a severe trauma to Aiden's brain the morning of March 15. Moreover, had Aiden been injured prior to that morning, he would have been unresponsive earlier, rather than acting normally when his mother fed him before she left for work.
 {¶ 19} The trial judge, acting as factfinder, explicitly stated that he found the expert testimony of the independent medical expert and the guardian applicant's experts to be more persuasive than that of the parents' expert. It is primarily for the trier of fact to determine the credibility of witnesses and the weight to be *Page 423 
given their testimony. See State v. DeHass (1967), 10 Ohio St.2d 230, 39 O.O.2d 366, 227 N.E.2d 212, paragraph one of the syllabus.
 {¶ 20} The trial court did not lose its way in finding that Aiden Stein's injuries were the result of shaken baby syndrome. The second assignment of error is overruled.
                                   III {¶ 21} The assignments of error are overruled. The judgment of the Summit County Court of Common Pleas, Probate Division, is affirmed.
Judgment affirmed.
CARR, P.J., concurs in judgment only.
SLABY, J., concurs in judgment only.
1 In addition to this issue that was not preserved for review, this case involves other significant issues that have not even been raised on appeal. Several critical issues involved in removing life support from a minor child have not been addressed by the Ohio General Assembly or the Ohio Supreme Court. Because these issues are not properly before us, however, we do not reach them today.